     Case 1:18-cv-01246-DAD-JDP Document 19 Filed 04/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY SPALDING,                                     No. 1:18-cv-01246-DAD-JDP (HC)
12                        Petitioner,                       ORDER ADOPTING FINDINGS AND
                                                            RECOMMENDATIONS, DENYING
13            v.                                            PETITION FOR WRIT OF HABEAS
                                                            CORPUS, DIRECTING CLERK OF COURT
14    WARDEN HATTON,                                        TO CLOSE CASE, AND DECLINING TO
                                                            ISSUE CERTIFICATE OF APPEALABILITY
15                        Respondent.
                                                            (Doc. No. 18)
16

17

18           Petitioner Anthony Spalding is a state prisoner proceeding pro se and in forma pauperis

19   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred

20   to the assigned magistrate judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rules 302 and 304.

21           On March 16, 2020, the magistrate judge issued findings and recommendations

22   recommending that the court deny the pending petition for federal habeas relief with respect to

23   petitioner’s sole claim that the state trial court erred in failing to give the jury at his trial a lesser

24   included offense instruction. (Doc. No. 18.) The magistrate judge concluded that to the extent

25   petitioner’s claim was based on the assertion that such an instruction was required under state

26   law, it was not cognizable on federal habeas review. (Id. at 5.) The magistrate judge also

27   concluded that petitioner had no federal constitutional right to a lesser–included offense

28   instruction and, even if he did, any such error was harmless in this case. (Id.) The findings and
                                                           1
     Case 1:18-cv-01246-DAD-JDP Document 19 Filed 04/20/20 Page 2 of 3

 1   recommendations were served on petitioner and contained notice that any objections thereto were

 2   to be filed within fourteen (14) days of the date of service. (Id. at 6.) To date, petitioner has filed

 3   no objections to the findings and recommendations, and the time for doing so has passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and proper analysis.

 7          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 8   district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 9   Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). Specifically, the federal rules governing

10   habeas cases brought by state prisoners require a district court issuing an order denying a habeas

11   petition to either grant or deny therein a certificate of appealability. See Rules Governing § 2254

12   Case, Rule 11(a). A judge shall grant a certificate of appealability “only if the applicant has made

13   a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

14   certificate must indicate which issues satisfy this standard. 28 U.S.C. § 2253(c)(3). “Where a

15   district court has rejected the constitutional claims on the merits, the showing required to satisfy §

16   2253(c) is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find

17   the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

18   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made such a showing.

19   Accordingly, a certificate of appealability will not be issued.

20          Accordingly,
21          1. The findings and recommendations issued March 16, 2020 (Doc. No. 18) are

22               adopted in full;

23          2. The petition for writ of habeas corpus (Doc. No. 1) is denied;

24          3. The court declines to issue a certificate of appealability; and

25          4. The Clerk of Court is directed to close the case.

26   IT IS SO ORDERED.
27
        Dated:     April 20, 2020
28                                                       UNITED STATES DISTRICT JUDGE
                                                         2
     Case 1:18-cv-01246-DAD-JDP Document 19 Filed 04/20/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
